          Case 6:16-cv-00173-RP Document 706 Filed 09/06/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JANE DOE 1, et al.,                               §
                                                  §
       Plaintiffs,                                §
                                                               Civil Action No. 6:16-CV-00173-RP
                                                  §
v.                                                §
                                                                                 Consolidated with
                                                  §
                                                                                   6:17-CV-228-RP
BAYLOR UNIVERSITY,                                §
                                                                                   6:17-CV-236-RP
                                                  §
       Defendant.                                 §


                            JOINT ADVISORY TO THE COURT



       Plaintiffs and Baylor file this Joint Advisory updating the Court as to the status of the third

party vendor’s progress in processing the data provided by Pepper Hamilton. Dkt. 701.

       The third party vendor, with continued guidance from the parties, is continuing to process

the data it received from Pepper Hamilton. Once the third party vendor confirms the Pepper

Hamilton data has been processed and bates labeled, the parties will confer and file an advisory with

the Court (i) confirming completion of the processing by the third party vendor, and (ii) identifying

an amended deadline for Baylor to produce and/or log the Pepper Hamilton material post-dating

June 15, 2016 produced by Pepper Hamilton to the third party vendor. Dkt. 667, 701.




JOINT ADVISORY TO THE COURT                                                                    PAGE 1
         Case 6:16-cv-00173-RP Document 706 Filed 09/06/19 Page 2 of 3




                                   Respectfully submitted,

WEISBART SPRINGER HAYES LLP                    BRAZIL & DUNN, L.L.P.
212 Lavaca Street, Suite 200                   3303 Northland Dr., Suite 205
Austin, Texas 78701                            Austin, Texas 78731
512.652.5780                                   512.717.9822
512.682.2074 fax                               512.515.9355 (fax)

By:    /s/ Julie A. Springer
       Julie A. Springer                       By:     /s/ Chad W. Dunn
       State Bar No. 18966770                          Chad W. Dunn
       jspringer@wshllp.com                            State Bar No. 24036507
       Sara E. Janes                                   chad@brazilanddunn.com
       State Bar No. 24056551
       sjanes@wshllp.com                       BRAZIL & DUNN, L.L.P.
       Geoffrey D. Weisbart                    K. Scott Brazil
       State Bar No. 21102645                  State Bar No. 02934050
       gweisbart@wshllp.com                    13231 Champion Forest Drive, Suite 460
                                               Houston, Texas 77069
THOMPSON & HORTON LLP                          scott@brazilanddunn.com
Lisa A. Brown
Texas Bar No. 03151470                         DUNNAM & DUNNAM, L.L.P.
Phoenix Tower, Suite 2000                      Jim Dunnam
3200 Southwest Freeway                         State Bar No. 06258010
Houston, Texas 77027-7554                      4125 West Waco Drive
713.554.6741                                   Waco, Texas 76710
713.583.7934 fax                               254.753.6437
lbrown@thompsonhorton.com                      254.753.7434 fax
                                               jimdunnam@dunnamlaw.com
Holly G. McIntush
Texas Bar No. 24065721                         COUNSEL FOR PLAINTIFFS
400 West 15th Street, Suite 1430
Austin, Texas 78701
512.615.2350
512.682.8860 fax
hmcintush@thompsonhorton.com

COUNSEL FOR DEFENDANT
BAYLOR UNIVERSITY




JOINT ADVISORY TO THE COURT                                                             PAGE 2
           Case 6:16-cv-00173-RP Document 706 Filed 09/06/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on September 6, 2019, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)             Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                               Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                            /s/ Julie A. Springer
                                            Julie A. Springer




JOINT ADVISORY TO THE COURT                                                                 PAGE 3
